Citation Nr: 1134442	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coloboma of the left eye.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.

In September 2010, the Veteran testified before the undersigned at a videoconference Board hearing at the RO located in Houston, Texas.  A transcript of the proceeding has been associated with the claims file.

In December 2010, the Board remanded these matters for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board notes the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, was previously characterized as a claim for service connection for PTSD.  In light of evidence associated with the claims file since the Board's December 2010 remand as well as the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), however, the Board has recharacterized the Veteran's claim more broadly as for an acquired psychiatric disorder, to include PTSD and depression.

Despite a determination reached by the RO in the Statement of the Case to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  With regard to the Veteran's application to reopen his claim of entitlement to service connection for coloboma of the left eye, as will be discussed below, the Board has determined that new and material evidence has been received, and, therefore, the claim is reopened.

The matter of service connection on a de novo basis for coloboma of the left eye is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed March 1985 RO decision denied the Veteran's claim of service connection for coloboma of the left eye.

2.  Evidence received since the March 1985 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for coloboma of the left eye.


CONCLUSIONS OF LAW

1.  The unappealed March 1985 RO decision denying the Veteran's claim of service connection for coloboma of the left eye is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for coloboma of the left eye has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his claim of entitlement to service connection for coloboma of the left eye, the claim is reopened and remanded, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to this matter is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, decision on this matter is deferred pending further development of the left eye coloboma claim, as explained in the remand section below.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for coloboma of the left eye.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted, and the claim is reopened.

By way of background, an unappealed, final March 1985 RO decision denied the Veteran's claim for service connection for coloboma of the left eye on the basis that that the condition was congenital and was not aggravated by service.  The evidence of record at the time of the March 1985 denial included the Veteran's service treatment records.

Since the final March 1985 denial, the evidence newly associated with the claims file includes VA treatment records dated from October 2003 to October 2009, which reflect that the Veteran has been followed for coloboma of the left eye, as well as an April 2006 private treatment record prepared by Dr. L. of the Eye Centers of Southeast Texas.  Dr. L. noted in the treatment record that the Veteran's visual acuity was 20/400 in his left eye upon entering service, and was presently HMO (hand motion only) in his left eye.  Dr. L. opined that any change from entry into service until the Veteran's discharge would have to be the result of service.

The Board finds the April 2006 medical opinion of Dr. L. to constitute not only "new" but "material" evidence and, therefore, the Veteran's claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary as explained below.

The Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is also addressed in the remand section below.


ORDER

As new and material evidence has been received regarding the Veteran's claim of service connection for coloboma of the left eye, the Veteran's claim is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran claims that his coloboma of the left eye, including resultant decreased visual acuity, was aggravated by service. 

By way of background, the Board notes that the Veteran's August 1969 enlistment examination report reflects that the Veteran's visual acuity in his left eye (OS) was 20/100 and corrected to 20/70 with lenses.  The August 1969 report of medical history reflects that the physician noted that the Veteran had a "eye trouble - left eye is weak" - and the Veteran's childhood history of surgery on his left eye muscle at the age of 3 to 4 year sold was also noted.  An August 1970 annual examination report reflects that the Veteran's visual acuity was 20/400, and it was noted that it would not correct.  The June 1970 report of medical history reflects that the physician noted the Veteran's history of surgical treatment on his left eye as a child around age three to four due to having "crossed eyes," that he presently only had light perception in his left eye, and that he wore glasses to treat a muscle imbalance.  A June 1970 letter from a Dr. P.C.C., a private ophthalmologist, associated with the Veteran's service treatment records reflects that he reported that he had treated the Veteran since 1954, and that he diagnosed the Veteran with congenital coloboma of the left eye.  Dr. P.C.C. also noted the Veteran's history of left eye surgery as a child.  A similar letter dated September 1970 from Dr. P.C.C. is also associated with the service treatment records.  November 1970 service treatment records reflect the Veteran had congenital coloboma, that he complained of burning and pain in his left eye, and was referred for ophthalmology consult.  Subsequent service treatment records dated through January 1971 reflect that the Veteran was evaluated by a service ophthalmologist.  An April 1971 medical board report reflects that the Veteran's left eye visual acuity was light perception at best, that examination of his left eye revealed coloboma, but that his complaints of eye pain were a psychophysiologic reaction of an organ of the special sense, the eye, which preexisted service, was not aggravated by service, and rendered the Veteran unfit for duty.  The Veteran received a medical discharge.

As noted above, recent VA treatment records reflect that the Veteran has been followed at the VA medical center for diagnosed coloboma of the left eye.  Also, an April 2006 private treatment record from Dr. L., an ophthalmologist, reflects that he recorded a diagnosis of left eye coloboma, noted that the Veteran's visual acuity decreased in service from 20/400 (although it was actually 20/100 on entry and not 20/400 until the August 1970 annual exam) to hand motion only, and opined that any change in visual acuity from entry until discharge would have to be the result of his service.

The Veteran has not been provided with a VA examination relating to his claim.  In light of the evidence of a current diagnosis of coloboma of the left eye, and in light of the private opinion from Dr. L., the Board finds that a remand is necessary so that the Veteran may be afforded a VA examination relating to his claim.  See 38 U.S.C.A. § 5103A (2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA medical examination is required where evidence "indicates" that "symptoms of a disability" may be related to service).

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, the Board notes that the Veteran was provided with a VA examination in January 2011, and the examiner recorded a diagnosis of depression, NOS, and related it to the Veteran's medical conditions.  The Board notes that in one section of the examiner's report, he specifically listed 19 of the Veteran's health conditions shown in his recent VA treatment records, including coloboma of the left eye.  Therefore, as the Veteran's present claim for service connection for coloboma of the left eye has been remanded herein for further development, the Board finds that a decision on the issue of service connection for an acquired psychiatric disorder must be deferred as inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed coloboma of the left eye, including resultant decreased left eye acuity.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of any coloboma of the left eye, including resultant decreased left eye acuity, found on examination, the examiner should render an opinion as to whether it is at least as likely as not that any coloboma of the left eye, including resultant decreased left eye acuity diagnosed on examination, is related to the Veteran's service.  Please separately address any left eye coloboma and decreased visual acuity found on examination, and please address the relationship, if any, between such.

If the examiner opines that any coloboma of the left eye, including resultant decreased left eye acuity, found on examination is congenital in nature, the examiner is asked to provide as follows: (a) whether the condition constitutes a congenital or developmental "defect" or "disease," (b) if it constitutes a "defect," whether it was subject to any superimposed disease or injury in service, (c) if it constitutes a "disease," whether it was aggravated by service or whether any increase in disability was due to the natural progression of the disease.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any coloboma of the left eye, including resultant decreased left eye acuity, found on examination is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


